Title: General Orders, 17 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Sunday Octr 17th 1779
          Parole Francis—  C. Signs Colburn. Adams.
        
        The Commander in Chief has now the pleasure to congratulate the Army on the complete and full success of Major General Sullivan and the troops under his command against the Senecas and other tribes of the six Nations: As a just and necessary punishment for their wanton depredations—their unparallel’d and innumerable Cruelties—their their deafness to all remonstrance and intreaty, and their perseverance in the most horrid acts of barbarism—forty of their towns have been reduced to ashes—some of them large and commodious—that of the Chenissee alone containing 128 houses. Their crops of corn have been intirely destroyed which by estimation it is said would have produced 160,000 bushels—besides large quantities of vegetable of various kinds—Their whole Country has been over-run & laid waste and they themselves compelled to place their own security in a precipitate flight to the british fortress at Niagara; and the whole of this has been done with a loss of less than 40 men on our part, including the killed, wounded and captured & those that died natural deaths.
        The troops employed in this expedition, both officers and men, throughout the whole of it and in the actions they had with the enemy manifested a patience perseverance and valor that do them the highest honor—In the course of it, when there still remained a large extent of the enemies country to be penetrated, it became necessary to lessen the issues of provision to half the usual allowance; in this the troops acquiesced with the most general and cheerful concurrence,

being fully determined to surmount every obstacle and to prosecute the enterprise to a complete & successful issue.
        Major General Sullivan for his great perseverance and activity—for his order of march and attack and the whole of his dispositions—the Brigadiers and Officers of all ranks, and the whole of the soldiery engaged in the expedition, merit and have the Commander in Chief’s warmest acknowledgements for their important services upon this occasion.
        At the General Court Martial whereof Coll Starr is President the 12th instant—Joseph Mack of the New-Hampshire troops was tried for bayoneting two soldiers belonging to the North Carolina troops and acquitted of the charge, as the Court is of opinion that he did his duty as a soldier.
        At the same Court Job Scribner a Conductor of Waggons was tried for “Neglect of duty and disobedience of orders by which the public have suffered very considerable”—found guilty of the charge exhibited against him and sentenced to be dismissed the service of the United-States, and to pay 250 dollars to Coll Udney Hay D.Q.M. General, being the half of the damages appraised to be done to Cornelius Seabring, to be applied towards discharging said damages.
        The Commander in Chief confirms the aforegoing acquittal and sentences.
      